Citation Nr: 1030203	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-06 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In June 2010, the Veteran and his wife, J.C., testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that 
the Veteran's service-connected PTSD is manifested by intrusive 
thoughts and flashbacks about combat, sleep disturbance, self-
isolation, depression, low self-esteem and anxiety, with lowered 
levels of energy and concentration.  The evidence shows the 
Veteran is alert and oriented in all spheres and that his thought 
process and content is clear, with no evidence of hallucinations 
or delusions.  The Veteran has consistently denied experiencing 
homicidal ideations but the evidence shows he has reported having 
suicidal thoughts.  His memory is normal and the preponderance of 
the evidence reflects that his speech is within normal limits, 
fluent, and goal-directed, without any abnormalities.  His mood 
has been variously described as sad, anxious, and mildly 
depressed, and his affect has been variously described as flat, 
blunted, restricted, and congruent to his mood.  

2.  Prior to February 2009, the competent and probative evidence 
of record preponderates in support of a finding that the 
Veteran's service-connected PTSD resulted in a social and 
occupational impairment with no more than reduced reliability and 
productivity due to flattened affect, disturbances in motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

3.  From February 2009, the competent and probative evidence of 
record preponderates in support of a finding that the Veteran's 
service-connected PTSD results in an occupational and social 
impairment with no more than deficiencies in most areas due to 
increased suicidal and homicidal ideation, impaired impulse 
control, difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

4.  The competent and probative evidence of record preponderates 
in support of a finding that the Veteran's service-connected PTSD 
is of such severity as to preclude him from securing or following 
a substantially gainful occupation consistent with his education 
and occupational experience, without regard to non-service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  From February 2009, the criteria for a 70 percent disability 
rating, but no higher, for service-connected PTSD have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130, Diagnostic Code 9411 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a total compensation rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was established in March 2007, and 
the RO assigned a 30 percent disability rating pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective August 
11, 2006.  

The Veteran disagreed with the disability rating assigned to his 
service-connected PTSD and, in January 2008, the RO increased his 
disability rating to 50 percent, effective August 2006.  

The Veteran was advised of the grant of the increased, 50 percent 
rating by letter, and by a statement of the case (SOC), in 
January 2008, but he did not withdraw his appeal.  Therefore, the 
appeal for a higher disability rating for service-connected PTSD 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009).  The Veteran is currently rated 50 
percent disabled under the general rating formula for mental 
disorders.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

Review of the record reveals the Veteran's service-connected PTSD 
is manifested by intrusive thoughts and flashbacks about combat, 
sleep disturbance, self-isolation, low self-esteem and anxiety.  
The Veteran experiences stages of depression several times a 
week, as well as lowered levels of energy and concentration.  In 
addition to the foregoing, the evidence consistently shows that 
the Veteran is alert and oriented in all spheres and that his 
thought process and content is clear, as there is no evidence of 
hallucinations or delusions.  The Veteran has consistently denied 
experiencing homicidal ideations but the evidence shows he has 
reported having suicidal thoughts, albeit with no plan or 
attempts. 

The evidence consistently describes the Veteran's memory as 
normal.  His speech has been described as retarded in pace but 
the preponderance of the evidence reflects that his speech is 
within normal limits, fluent, and goal-directed, without any 
abnormalities.  The Veteran's mood has been variously described 
as sad, anxious, and mildly depressed, and his affect has been 
variously described as flat, blunted, restricted, and congruent 
to his mood.  See VA outpatient treatment records dated from 2006 
to 2010; January 2007 VA examination report; letters from Dr. 
T.V.  

As noted, the Veteran's PTSD is manifested by self-isolation, 
which is a means of avoidance.  In fact, the Veteran has reported 
that he and his first wife drifted apart because of the isolation 
and that he walks away from his current wife and kids in order to 
avoid conflicts.  As to social interaction, the evidence shows 
the Veteran has reported having many acquaintances, but no 
friends.  He and his wife have reported that he has decreased 
interest in activities and that he avoids all social 
interactions.  

At the January 2007 VA examination, the Veteran reported that, 
while he has never been fired from a job, he has had many 
problems with his jobs but he frequently does not tell people 
about his problems and changes jobs to avoid problems.  In this 
regard, the evidence dated prior to 2009, shows that the Veteran 
has been involved in minor arguments with his significant others 
but he has denied any involvement of violence or assaultive 
behavior.  

In February 2009, the Veteran's physician, Dr. T.V. submitted a 
statement indicating that the Veteran's PTSD symptoms had 
increased in severity due to stress at work.  Dr. T.V. reported 
that the Veteran was having increased verbal confrontations with 
his supervisors and that the Veteran was worried that he might 
easily lose control of his anger and harm someone.  See also 
letters from Dr. T.V. dated July 2009 and June 2010.  The 
evidence dated subsequent to February 2009 shows that the 
Veteran's functioning at work declined significantly, as he had 
to change jobs at work and continued having severe difficulty 
accepting supervision or trusting authority.  The evidence shows 
that the increased levels of stress at work resulted in increased 
symptoms, including nightmares, flashbacks, and anxiety.  The 
evidence also shows that the Veteran was prescribed a course of 
medicine to help alleviate his increased symptoms but that he 
continued to experience severe impairment at work, such that he 
felt he could no longer continue working due to his growing anger 
and increased impairment in his performance.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the grant of an initial disability rating 
in excess of 50 percent.  Indeed, the evidence dated prior to 
February 2009 shows that the Veteran had a social and 
occupational impairment that resulted in reduced reliability and 
productivity due to disturbances in motivation, mood and 
concentration, as well as difficulty in establishing and 
maintaining effective work and social relationships.  As noted, 
the Veteran's PTSD was manifested by a myriad of symptoms, 
including intrusive thoughts and flashbacks, anxiety, depression, 
and self-isolation which resulted in him avoiding social 
interaction and having a slight impairment in work functioning.  

While the evidence dated prior to February 2009 reflects a 
moderate level of social and occupational impairment, the 
Veteran's symptoms did not more nearly approximate the level of 
impairment contemplated by the 70 percent rating.  Indeed, there 
was no evidence that the Veteran's symptoms included an increased 
level of impaired impulse control or difficulty adapting to 
stressful situations.  Nor was there any evidence that his PTSD 
resulted in a total social and occupational impairment, such that 
there was gross impairment in thought processes, communication, 
behavior, or orientation.  Therefore, an initial disability 
rating higher than 50 percent is not warranted.  

However, in February 2009, the Veteran began experiencing 
increased levels of stress at work, which resulted in increased 
confrontations with supervisors, increased feelings of anger and 
violence, and decreased functioning and productivity at work.  As 
such, the Board finds that, from February 2009, the preponderance 
of the evidence supports the grant of a 70 percent disability 
rating for service-connected PTSD, given the evidence of impaired 
impulse control and difficulty adapting to stressful situations.  

Despite the foregoing, the evidence dated from February 2009 does 
not more nearly approximate the total social or occupational 
impairment contemplated by the 100 percent rating, as there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations; spatial 
disorientation, or memory loss.  Therefore, the Board finds the 
preponderance of the evidence supports the grant of a 70 percent 
disability rating, but no higher, effective February 2009, but no 
earlier.  

This finding is supported by the GAF scores reflected in the 
record.  The evidence shows that, prior to February 2009, the 
Veteran was assigned GAF scores ranging from 45 to 50, and that, 
from February 2009, his GAF scores ranged from 35 to 38.  While 
all of the GAF scores reflected in the record denote serious PTSD 
symptoms or a serious occupational or social impairment, the 
Board finds that the preponderance of the evidence, including the 
clinical findings associated with the reported GAF scores, shows 
the Veteran's PTSD symptoms did not more nearly approximate a 
severe occupational and social impairment until February 2009.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 70 percent rating 
currently assigned.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of an initial disability rating in excess of 50 percent for 
service-connected PTSD.  However, as of February 2009, the 
preponderance of the evidence supports the grant of a 70 percent 
disability rating, but no higher.  In making these 
determinations, all reasonable doubt has been resolved in favor 
of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

TDIU

The Veteran is seeking entitlement to a total disability rating 
due to unemployability caused by his service-connected 
disability.  Specifically, the Veteran has asserted that his 
service-connected PTSD prevents him from securing or following a 
substantial gainful occupation.  While a formal claim for TDIU 
has not been received via VA Form 21-8940, the Board accepts the 
Veteran's testimony at the June 2010 Travel Board hearing as an 
informal claim seeking TDIU, as he and his representative 
indicated interest in filing a claim for TDIU.

In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. 
Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation 
but reasons of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration of all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the veteran's 
service-connected disabilities, employment history, educations 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

The Veteran is service-connected for PTSD rated as 50 percent 
disabling from August 2006 and 70 percent disabling, from 
February 2009; defective hearing, rated as noncompensable from 
March 1971 and 10 percent disabling from August 2006; and 
tinnitus, rated as 10 percent disabling, from August 2006.  

Because the Veteran has one service-connected disability rated as 
at least 60 percent, and two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 40 
percent, the initial criteria for schedular consideration for the 
grant of TDIU under 38 C.F.R. § 4.16(a) have been met.  

In addition, the Board notes that the evidentiary record contains 
competent evidence that the Veteran is unable to obtain or 
maintain substantial gainful employment as a result of his 
service-connected PTSD.  Beginning in February 2009, the 
Veteran's physician, Dr. T.V., began submitting letters detailing 
an increase in the severity of the Veteran's PTSD symptoms, 
stating that he foresaw that the Veteran would be unable to 
successfully continue in his occupational role because of his 
increased symptoms.  See letters from Dr. T.V. dated February and 
July 2009.  In a June 2010 letter, Dr. T.V. stated that the 
Veteran has experienced a substantial worsening of PTSD symptoms 
and that he believes the Veteran should not report to work and 
permanently retire due to the progressive worsening of his 
condition.  

In addition to the foregoing, the Veteran testified at the June 
2010 hearing that he was planning to leave his employment because 
of his increased symptoms and severe difficulty at work.  

Based on this evidence and without finding error in the RO's 
previous action, the Board will exercise its discretion and find 
that the preponderance of the lay and medical evidence of record 
supports a finding that the Veteran is unable to secure or follow 
substantially gainful employment due to his service-connected 
PTSD.  Therefore, entitlement to a total disability rating based 
upon individual unemployability is warranted.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his increased rating 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Board also notes that the August 2006 
letter informed the Veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has obtained 
the Veteran's post-service treatment records dated from 2006 to 
2010.  In this regard, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also afforded a VA 
examination in January 2007, and he was given an opportunity to 
set forth his contentions at the hearing before the undersigned 
in June 2010.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.  

As of February 2009, a 70 percent disability rating is granted 
for service-connected PTSD.  

A total rating based upon individual unemployability due to the 
Veteran's service-connected disabilities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


